             Case 1:18-cv-11905-AT Document 8 Filed 12/20/18 Page 1 of 20



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------X
 Dong Yuan, individually and on behalf of all other
 Employees similarly situated,
                                                                     Docket Number: 18-CV-11905
                  Plaintiff(s)​,
                                                                     Class and Collective Action
 -against-                                                           Complaint


 & HAIR LOUNGE INC., & HAIR LOUNGE II INC.,
 MIN FEI CHEN a/k/a. Wendy Chen, and CHEN LUNG
 LU a/k/a Edison Lu, John Doe #1-10 and Jane Doe #1-10

                   Defendants​.
 ----------------------------------------------------------------X
        Plaintiff Dong Yuan (“Plaintiff”) on his own behalf and on behalf of all others similarly

situated, by and through his undersigned attorneys, Hui Chen & Associates, PLLC, hereby files

this complaint against the Defendants & HAIR LOUNGE INC., & HAIR LOUNGE II INC,

MIN FEI CHEN a/k/a. Wendy Chen, and CHEN LUNG LU a/k/a Edison Lu, John Doe #1-10

and Jane Doe #1-10 (collectively “Defendants”), alleges and shows the Court the following:



                                             INTRODUCTION

1.      This is an action brought by Plaintiff on his own behalf and on behalf of similarly

situated employees, alleging violations of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.

(“FLSA”) and the New York Labor Law, arising from Defendants’ various willful and unlawful

employment policies, patterns and/or practices.
          Case 1:18-cv-11905-AT Document 8 Filed 12/20/18 Page 2 of 20



2.     Upon information and belief, Defendants have willfully and intentionally committed

widespread violations of the FLSA and NYLL by engaging in a pattern and practice of failing to

pay their employees, including Plaintiff, overtime compensation for all hours worked over forty

(40) each workweek.

3.     Plaintiff alleges pursuant to the FLSA, that they are entitled to recover from the

Defendants: (1) unpaid overtime compensation, (2) liquidated damages, (3) prejudgment and

post-judgment interest; and (4) attorneys’ fees and costs.

4.     Plaintiff further allege pursuant to New York Labor Law § 650 et seq. and 12 New York

Codes, Rules and Regulations § 146 (“NYCRR”) and New York Common law that they are

entitled to recover from the Defendants: (1) compensation for wages paid at less than the

statutory minimum wage; (2) back wages for overtime work for which Defendants willfully

failed to pay overtime premium pay as required by the New York Labor Law § 650 et seq. and

the supporting New York State Department of Labor regulations; (3) unpaid “Spread of Hours”

premium; (4) compensation for failure to provide wage notice at the time of hiring and failure to

provide pay stubs in violation of the NYLL; (5) liquidated damages equal to the sum of unpaid

“Spread of Hours” premium, and unpaid overtime compensation pursuant to the NY Wage Theft

Prevention Act, (6) prejudgment and post-judgment interest; and (7) attorney’s fees and costs.



                                   JURISDICTION AND VENUE

5.     This Court has original federal question jurisdiction over this controversy under 29

U.S.C. §216(b), 28 U.S.C. § 1331, and has supplemental jurisdiction over the New York Labor

Law claims pursuant to 28 U.S.C. § 1367(a).
           Case 1:18-cv-11905-AT Document 8 Filed 12/20/18 Page 3 of 20



6.     Venue is proper in the Southern District of New York pursuant to 28 U.S.C. §1391(b)

and (c), because Defendants conduct business in this District, and the acts and omissions giving

rise to the claims herein alleged took place in this District.



                                              Plaintiff

7.     Plaintiff Dong Yuan is a resident of Queens County New York and was employed as a

hair salon assistant by Defendant & HAIR LOUNGE INC. with its principal place of business at

335 East 9th Street, New York, New York 10003 from August 1, 2016 to August 31, 2017; and

was employed as a hair salon assistant and a hair designer by Defendant & HAIR LOUNGE II

INC. with its principal place of business at 131-133 Thompson Street, Space #3, New York, New

York 10012 from April 20 2018 to October 31 2018.


                                    CORPORATE DefendantS

8.     Upon information and belief, Corporate Defendant, & HAIR LOUNGE INC. is a

domestic business corporation organization and existing under the laws of the State of New York

and maintains its principal place of business at 335 East 9th Street, New York, New York 10003.

9.     Upon information and belief, Corporate Defendant, & HAIR LOUNGE II INC. is a

domestic business corporation organization and existing under the laws of the State of New York

and maintains its principal place of business at 131-133 Thompson Street, Space #3, New York,

New York 10012.

10.    Upon information and belief, at all times relevant hereto, & HAIR LOUNGE INC. and

& HAIR LOUNGE II INC. are businesses or enterprises engaged in interstate commerce
          Case 1:18-cv-11905-AT Document 8 Filed 12/20/18 Page 4 of 20



employing more than twelve (12) employees each and earning gross annual sales over Five

Hundred Thousand Dollars ($500,000) each.

11.    Upon information and belief, at all relevant times hereto, & HAIR LOUNGE INC. and

& HAIR LOUNGE II INC. have been and continue to be “employers” engaged in interstate

“commerce” and/or in the production of “goods” for “commerce”, within the meaning of the Fair

Labor Standards Act (“FLSA”), 29 U.S.C § 203.

12.    & HAIR LOUNGE INC. and & HAIR LOUNGE II INC. constitute enterprises within the

meaning of the FLSA, 29 U.S.C § 203(r).

13.    & HAIR LOUNGE INC. and & HAIR LOUNGE II INC. have been Plaintiff’s employers

within the meaning of the New York State Labor Law (“NYLL”) § 2, 190, and 651.



                                  INDIVIDUAL DefendantS

14.    Upon information and belief, Defendant Min Fei Chen and Chen Lung Lu are husband

and wife. Defendant Min Fei Chen and Chen Lung Lu make business decisions together.

15.    Upon information and belief, Defendants Min Fei Chen, Chen Lung Lu, John Doe #1-10

and Jane Doe #1-10 are the owners, officers, directors and/or managing agents of & HAIR

LOUNGE INC. is a domestic business corporation organization and existing under the laws of

the State of New York and maintains its principal place of business at 335 East 9th Street, New

York, New York 10003 and participated in its day-to-day operations, acted intentionally and

maliciously, as an employer pursuant to FLSA, 29 U.S.C. §203(d), and regulations promulgated

thereunder, 29 C.F.R. § 791.2, NYLL § 2 and the regulations thereunder and is jointly and

severally liable with & HAIR LOUNGE INC.
          Case 1:18-cv-11905-AT Document 8 Filed 12/20/18 Page 5 of 20



16.    Upon information and belief, Defendants Chen Lung Lu, Min Fei Chen, John Doe #1-10

and Jane Doe #1-10 are the owners, officers, directors and/or managing agents of & HAIR

LOUNGE II INC. is a domestic business corporation organization and existing under the laws of

the State of New York and maintains its principal place of business at 131-133 Thompson Street,

Space #3, New York, New York 10012 and participated in its day-to-day operations, acted

intentionally and maliciously, as an employer pursuant to FLSA, 29 U.S.C. §203(d), and

regulations promulgated thereunder, 29 C.F.R. § 791.2, NYLL § 2 and the regulations thereunder

and is jointly and severally liable with & HAIR LOUNGE II INC.

17.    Upon information and belief, Defendants Min Fei Chen, Chen Lung Lu, John Doe #1-10

and Jane Doe #1-10 own the stock of & HAIR LOUNGE INC. and stock of & HAIR LOUNGE

II INC. and manages and makes all business decisions including but not limited to hiring and

firing of the employees, the amount in salary the employees will receive and the number of hours

employees will work.

18.    At all times relevant herein, & HAIR LOUNGE INC. and & HAIR LOUNGE II INC.

were, and continue to be, “enterprises engaged in commerce” within the meaning of FLSA.

19.    At all relevant times, the work performed by Plaintiff was directly essential to the

business operated by & HAIR LOUNGE INC. and & HAIR LOUNGE II INC.

20.    At all relevant times, Defendants knowingly and willfully failed to pay Plaintiff his

lawfully earned overtime compensation, and failed to provide him a wage notice at the time of

hiring in violation of the NYLL.

21.    Plaintiff has fulfilled all conditions precedent to the institution of this action and/or

conditions have been waived.
          Case 1:18-cv-11905-AT Document 8 Filed 12/20/18 Page 6 of 20




                                   STATEMENT OF FACTS

22.    Defendants committed the following alleged acts knowingly, intentionally and willfully.

23.    Defendants knew that the nonpayment of overtime pay, unpaid “Spread of Hours”

premium, and failure to provide the required wage notice at the time of hiring would financially

injure Plaintiff and similarly situated employees and violate state and federal laws.

24.    From August 1, 2016 to August 31, 2017, Plaintiff Dong Yuan was hired by Defendants

as a hair salon assistant at Defendants’ hair salon located at 335 East 9th Street, New York, New

York 10003.

25.    From August 1, 2016 to August 31, 2017, Plaintiff was paid no wage, but 30% of tips

Defendants alleged to have earned. During this period, Plaintiff worked from 10:00 am to 11:00

pm everyday. Most of the days when Plaintiff worked for Defendants, Plaintiff started working

at 10:00 am, and took off from work between 11:00 pm and 12:00 pm. During this period,

Plaintiff worked approximately ninty-four and a half (94.5) hours per week of his employment

with Defendant & HAIR LOUNGE INC.

26.    From April 20, 2018 to July 31, 2018, Plaintiff Dong Yuan was hired by Defendants as a

hair salon assistant at Defendants’ hair salon located at 131-133 Thompson Street, Space #3,

New York, New York 10012.

27.    From April 20, 2018 to July 31, 2018, Plaintiff was paid a fixed wage of $10 per day,

plus 30% of tips Defendants alleged to have earned. During this period, Plaintiff worked from

10:00 am to 8:00 pm everyday. During this period, Plaintiff worked approximately Seventy (70)

hours per week of his employment with Defendant & HAIR LOUNGE II INC.
           Case 1:18-cv-11905-AT Document 8 Filed 12/20/18 Page 7 of 20



28.     From August 1, 2018 to October 31, 2018, Plaintiff Dong Yuan was hired by Defendants

as a hair designer at Defendants’ hair salon located at 131-133 Thompson Street, Space #3, New

York, New York 10012.

29.     From August 1, 2016 to October 31, 2018, Plaintiff was paid a fixed wage of $10 per

day, plus 70% of tips Defendants alleged to have earned. During this period, Plaintiff worked

from 10:00 am to 8:00 pm everyday. During this period, Plaintiff worked approximately Seventy

(70) hours per week of his employment with Defendant & HAIR LOUNGE II INC.

30.     Defendants’ failure to pay Plaintiff an amount at least equal to the federal or New York

state minimum wages in effect during all relevant time periods was willful, and lacked a good

faith basis.

31.     Plaintiff was not given any fixed breaks or meal time.

32.     Defendants did not provide a time clock, sign in sheet, or any other method for

employees to track their time worked, thus failed to keep full and accurate records of Plaintiff’s

hours and wages. Defendants never furnished any notice of their usage of tip credit.

33.     Defendants did not compensate Plaintiff overtime compensation according to state and

federal laws. Plaintiff was not compensated for New York State’s “spread of hours” premium for

shifts that lasted longer than ten (10) hours.

34.     Defendants failed to provide Mr. Yuan with written notices providing the information

required by the Wage Theft Prevention Act – including, inter alia, Defendants’ contact

information, his regular and overtime rates, and intended allowances claimed – and failed to

obtain his signatures acknowledging the same, upon his hiring or at any time thereafter, in

violation of the Wage Theft Prevention Act in effect at the time.
              Case 1:18-cv-11905-AT Document 8 Filed 12/20/18 Page 8 of 20



35.    Defendants committed the following alleged acts knowingly, intentionally and willfully.

36.    Defendants knew that the nonpayment of overtime and the “spread of hours” premium

would economically injure Plaintiff and the Collective Members by their violation of federal and

state laws.

37.    Defendants did not pay Plaintiff and other Collective Action members’ New York’s

“spread of hours” premium for every day in which they worked over 10 hours.

38.    While employed by Defendants, Plaintiff was not exempt under federal and state laws

requiring employers to pay employees overtime.

39.    Defendants failed to keep full and accurate records of Plaintiff’s hours, tips and wages.

40.    Defendants did not provide Plaintiff and other Collective Action Members with written

notices about the terms and conditions of their employment upon hire in relation to their rate of

pay, regular pay cycle and rate of overtime pay. These notices were similarly not provided upon

Plaintiff and other Collective Members’ pay increase(s).



                           COLLECTIVE ACTION ALLEGATIONS

41.    Defendants knowingly and willfully operated their business with a policy of not paying

Plaintiff and other similarly situated employees either the FLSA overtime rate (of time and

one-half), or the New York State overtime rate (of time and one-half), in violation of the FLSA

and New York Labor Law and the supporting federal and New York State Department of Labor

Regulations.
           Case 1:18-cv-11905-AT Document 8 Filed 12/20/18 Page 9 of 20



42.    Defendants knowingly and willfully operated their business with a policy of not paying

the New York State unpaid “Spread of Hours” premium to Plaintiff and other similarly situated

employees.

43.    Plaintiff brings this action individually and on behalf of all other and former non- exempt

employees who have been or were employed by the Defendants at each of their hair salons

locations for up to the last three (3) years, through entry of judgment in this case (the “Collective

Action Period”) and whom failed to receive minimum wages, spread-of-hours pay, and/or

overtime compensation for all hours worked in excess of forty (40) hours per week (the

“Collective Action Members”), and have been subject to the same common decision, policy, and

plan to not provide required wage notices at the time of hiring, in contravention to federal and

state labor laws.

44.    Upon information and belief, the Collection Action Members are so numerous the joinder

of all members is impracticable. The identity and precise number of such persons are unknown,

and the facts upon which the calculations of that number may be ascertained are presently within

the sole control of the Defendants. Upon information and belief, there are more than ten (10)

Collective Action Members, who have worked for or have continued to work for the Defendants

during the Collective Action Period, most of whom would not likely file individual suits because

they fear retaliation, lack adequate financial resources, access to attorneys or knowledge of their

claims. Therefore, Plaintiff submits that this case should be certified as a collection action under

the FLSA, 29 U.S.C. §216(b).

45.    Plaintiff will fairly and adequately protect the interests of the Collective Action

Members, and have retained counsel that is experienced and competent in the field of
          Case 1:18-cv-11905-AT Document 8 Filed 12/20/18 Page 10 of 20



employment law and class action litigation. Plaintiff has no interests that are contrary to or in

conflict with those members of this collective action.

46.    This action should be certified as collective action because the prosecution of separate

action by individual members of the collective action would risk creating either inconsistent or

varying adjudication with respect to individual members of this collective that would as a

practical matter be dispositive of the interest of the other members not party to the adjudication,

or subsequently impair or impede their ability to protect their interests.

47.    A collective action is superior to other available methods for the fair and efficient

adjudication of this controversy, since joinder of all members is impracticable. Furthermore,

inasmuch as the damages suffered by individual Collective Action Members may be relatively

small, the expense and burden of individual litigation makes it virtually impossible for the

members of the collective action to individually seek redress for the wrongs done to them. There

will be no difficulty in the management of this action as collective action.

48.    Questions of law and fact common to members of the collective action predominate over

questions that may affect only individual members because Defendants have acted on grounds

generally applicable to all members. Among the questions of fact common to Plaintiff and other

Collective Action Members are:

           a. Whether the Defendants employed Collective Action members within the

               meaning of the FLSA;

           b. Whether the Defendants failed to pay the Collective Action Members overtime

               wages for all hours worked above forty (40) each workweek in violation of the

               FLSA and the regulation promulgated thereunder;
          Case 1:18-cv-11905-AT Document 8 Filed 12/20/18 Page 11 of 20



           c. Whether the Defendants failed to pay the Collective Action Members spread of

               hours payment for each day an employee worked over 10 hours;

           d. Whether the Defendants failed to provide the Collective Action Members with a

               wage notice at the time of hiring as required by the NYLL;

           e. Whether the Defendants’ violations of the FLSA are willful as that term is used

               within the context of the FLSA; and,

           f. Whether the Defendants are liable for all damages claimed hereunder, including

               but not limited to compensatory, punitive, and statutory damages, interest, costs

               and disbursements and attorneys’ fees.

49.    Plaintiff knows of no difficulty that will be encountered in the management of this

litigation that would preclude its maintenance as a collective action.

50.    Plaintiff and others similarly situated have been substantially damaged by Defendants’

unlawful conduct.

                                          COUNT I
                         (Fair Labor Standards Act – Minimum Wage)

51.    Mr. Yuan, on behalf of himself and all Collective Action Members, repeats, realleges,

and incorporates by reference the foregoing allegations as if set forth fully and again herein.

52.    At all relevant times, Defendants employed Mr. Yuan and the Collective Action

Members within the meaning of the FLSA.

53.    Defendants failed to pay a salary greater than the minimum wage to Mr. Yuan and the

Collective Action Members for all hours worked.
            Case 1:18-cv-11905-AT Document 8 Filed 12/20/18 Page 12 of 20



54.       As a result of Defendants’ willful failure to compensate Mr. Yuan and the Collective

Action Members at a rate at least equal to the federal minimum wage for each hour worked,

Defendants have violated, and continue to violate the FLSA 29 U.S.C. § 201 et seq., including 29

U.S.C. § 206.

55.       The foregoing conduct, as alleged, constituted a willful violation of the FLSA within the

meaning of 29 U.S.C. § 255(a), and lacked a good faith basis within the meaning of 29 U.S.C. §

260.

56.       Due to Defendants’ FLSA violations, Mr. Yuan and the Collective Action Members are

entitled to recover from Defendants their unpaid compensation plus liquidated damages,

reasonable attorneys’ fees, and costs and disbursements of this action, pursuant to 29 U.S.C. §

216(b).

                                         COUNT II
                            (New York Labor Law – Minimum Wage)

57.       Mr. Yuan repeats, realleges, and incorporates by reference the foregoing allegations as if

set forth fully and again herein.

58.       At all relevant times, Mr. Yuan was employed by Defendants within the meaning of the

New York Labor Law, §2 and 651.

59.       Defendants willfully violated Mr. Yuan’s rights by failing to pay him compensation in

excess of the statutory minimum wage in violation of the New York Labor Law § 190-199, 652

and their regulations.

60.       Defendants’ failure to pay compensation in excess of the statutory minimum wage was

willful, and lacked a good faith basis, within the meaning of New York Labor Law § 198, § 663

and supporting regulations.
            Case 1:18-cv-11905-AT Document 8 Filed 12/20/18 Page 13 of 20



61.       Due to Defendants’ New York Labor Law violations, Mr. Yuan is entitled to recover

from Defendants his unpaid compensation, liquidated damages, interest, reasonable attorneys’

fees, and costs and disbursements of the action, pursuant to New York Labor Law § 198, and §

663(1).



                                           COUNT III
                              (Fair Labor Standards Act - Overtime)

62.       Mr. Yuan, on behalf of himself and all Collective Action Members, repeats, realleges,

and incorporates by reference the foregoing allegations as if set forth fully and again herein.

63.       At all relevant times, Defendants employed Mr. Yuan and each of the Collective Action

Members within the meaning of the FLSA.

64.       At all relevant times, Defendants had a policy and practice of refusing to pay overtime

compensation to their employees for hours they worked in excess of forty hours per workweek.

65.       As a result of Defendants’ willful failure to compensate their employees, including Mr.

Yuan and the Collective Action Members, at a rate at least one-and-one half times the regular

rate of pay for work performed in excess of forty hours per workweek, Defendants have violated,

and continue to violate, the FLSA, 29 U.S.C. § 201 et seq., including 29 U.S.C. § 207(a)(1) and

215(a).

66.       The foregoing conduct, as alleged, constituted a willful violation of the FLSA within the

meaning of 29 U.S.C. § 255(a), and lacked a good faith basis within the meaning of 29 U.S.C. §

260.

67.       Due to Defendants’ FLSA violations, Mr. Yuan and the Collective Action Members are

entitled to recover from Defendants their unpaid overtime compensation, an additional equal
          Case 1:18-cv-11905-AT Document 8 Filed 12/20/18 Page 14 of 20



amount as liquidated damages, interest, reasonable attorneys’ fees, and costs and disbursements

of this action, pursuant to 29 U.S.C. § 216(b).

                                         COUNT IV
                               (New York Labor Law - Overtime)

68.    Mr. Yuan repeats, realleges, and incorporates by reference the foregoing allegations as if

set forth fully and again herein.

69.    At all relevant times, Mr. Yuan was employed by Defendants within the meaning of the

New York Labor Law, § 2 and § 651.

70.    Defendants willfully violated Mr. Yuan’s rights by failing to pay him overtime

compensation at rates at least one-and-one-half times the regular rate of pay for each hour

worked in excess of forty hours per workweek in violation of the New York Labor Law § 650 et

seq. and its supporting regulations in 12 N.Y.C.R.R § 137 and 12 N.Y.C.R.R. § 146.

71.    Defendants’ failure to pay overtime was willful, and lacked a good faith basis, within the

meaning of New York Labor Law § 198, § 663 and supporting regulations.

72.    Due to Defendants’ New York Labor Law violations, Mr. Yuan is entitled to recover

from Defendants his unpaid overtime compensation, liquidated damages, interest, reasonable

attorneys’ fees, and costs and disbursements of the action, pursuant to New York Labor Law §

198, and § 663(1).

                                        COUNT V
                           (New York Labor Law – Spread of Hours)

73.    Mr. Yuan repeats, realleges, and incorporates by reference the foregoing allegations as if

set forth fully and again herein.
            Case 1:18-cv-11905-AT Document 8 Filed 12/20/18 Page 15 of 20



74.       At all relevant times, Mr. Yuan was employed by Defendants within the meaning of the

New York Labor Law, § 2 and § 651.

75.       Defendants willfully violated Mr. Yuan’s rights by failing to pay him an additional hour’s

pay at the minimum wage for each day he worked more than ten hours, in violation of the New

York Labor Law § 650 et seq. and its regulations in 12 N.Y.C.R.R § 137-1.7 and 12 N.Y.C.R.R.

§ 146-1.6.

76.       Defendants’ failure to pay the “spread of hours” premium was willful, and lacked a good

faith basis, within the meaning of New York Labor Law § 198, § 663 and supporting regulations.

77.       Due to Defendants’ New York Labor Law violations, Mr. Yuan is entitled to recover

from Defendants his unpaid compensation, liquidated damages, interest, reasonable attorneys’

fees, and costs and disbursements of the action, pursuant to New York Labor Law § 198, and §

663(1).



                                         COUNT VI
                          (New York Labor Law – Unlawful deductions)

78.       Mr. Yuan repeats, realleges, and incorporates by reference the foregoing allegations as if

set forth fully and again herein.

79.       At all relevant times, Mr. Yuan was employed by Defendants within the meaning of the

New York Labor Law, § 2 and § 651.

80.       Mr. Yuan was required to incur various expenses on behalf of Defendants in the course of

his employment.

81.       Defendants failed to reimburse Mr. Yuan for these expenses.

82.       These failures to reimburse Mr. Yuan constitute de facto deductions from wages.
          Case 1:18-cv-11905-AT Document 8 Filed 12/20/18 Page 16 of 20



83.    These de facto deductions were not for the benefit of Mr. Yuan and are not among the

legitimate deductions authorized by New York Labor Law § 193.

84.    Moreover, these unreimbursed expenses brought Mr. Yuan’s wages below the minimum

wage, in violation of 12 N.Y.C.R.R. § 146-2.7(c).

85.    As a result, Defendants have violated New York Labor Law.

86.    These violations were willful, and lacked a good faith basis, within the meaning of New

York Labor Law §198, § 663 and supporting regulations.

87.    Due to Defendants’ New York Labor Law violations, Mr. Yuan is entitled to recover

from Defendants compensation for these unreimbursed expenses, liquidated damages, interest,

reasonable attorneys’ fees, and costs and disbursements of the action.



                                      COUNT VII
       (Violation of New York Labor Law—Time of Hire Wage Notice Requirement)

88.    Mr. Yuan re-alleges and incorporates by reference all preceding paragraphs as

though fully set forth herein.

89.    The Defendants failed to furnish to the Plaintiff at the time of hiring a notice containing

the rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary,

piece, commission or other; allowances, if any, claimed as part of the minimum wage, including

tip, meal, or lodging allowances; the regular pay day designated by the employer in accordance

with section one hundred ninety-one of this article; the name of the employer; any “doing

business as” names used by the employer; the physical address of the employer’s main office or

principal place of business, and a mailing address if different; the telephone number of the

employer, and anything otherwise required by law; in violation of the NYLL, § 195(1).
           Case 1:18-cv-11905-AT Document 8 Filed 12/20/18 Page 17 of 20



90.      Due to the Defendants’ violation of the NYLL, § 195(1) each Plaintiff is entitled to

recover from Defendants, jointly and severally, $50 for each workday that the violation occurred

or continued to occur, up to $5,000, together with costs and attorneys’ fees pursuant to New

York Labor Law. N.Y. Lab. Law §198(1-b).



                                       COUNT VIII
            (Violation of New York Labor Law—New York Pay Stub Requirement)

91.      Mr. Yuan re-alleges and incorporates by reference all preceding paragraphs as

though fully set forth herein.

92.      The NYLL and supporting regulations require employers to provide detailed pay stub

information to employees every payday. NYLL §195-1(d).

93.      Defendants have failed to make a good faith effort to comply with the New York Labor

Law with respect to compensation of each Plaintiff, and did not provide the pay stub on or after

each Plaintiff’s payday.

94.      Due to Defendants’ violations of New York Labor Law, Plaintiff is entitled to recover

from Defendants, jointly and severally, $250 for each workday of the violation, up to $5,000 for

Plaintiff for costs and attorneys’ fees pursuant to New York Labor Law N.Y. Lab. Law

§198(1-d).



                                         COUNT IX
                 (Violation of New York Labor Law—Failure to Keep Records)

      95. Mr. Yuan re-alleges and incorporates by reference all preceding paragraphs as

         though fully set forth herein.
           Case 1:18-cv-11905-AT Document 8 Filed 12/20/18 Page 18 of 20



     96. Defendants did not maintain, establish and preserve Plaintiff’s weekly payroll records for

        a period of not less than six years, as required by NYCRR § 146-2.1.

     97. As a result of Defendants’ unlawful conduct, Plaintiff has sustained damages including

        loss of earning, in an amount to be established at trial, liquidated damages, prejudgment

        interest, costs and attorneys’ fee, pursuant to the New York state law.

     98. Upon information and belief, Defendants failed to maintain adequate and accurate written

        records of actual hours worked and true wages earned by Plaintiff in order to facilitate

        their exploitation of Plaintiff’s labor.

     99. Defendant’s failure to maintain adequate and accurate written records of actual hours

        worked and true wages earned by Plaintiff were not in good faith.



                                      PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully request that this Court grant the following relief:

a.      Designation of this action as a collective action on behalf of the Collective Action

Members and prompt issuance of notice pursuant to 29 U.S.C. § 216(b) to all similarly situated

members of an FLSA Opt-In Class, apprising them of the pendency of this action, permitting

them to assert timely FLSA claims in this action by filing individual Consents to Sue pursuant to

29 U.S.C. § 216(b), and appointing Mr. Yuan and his counsel to represent the Collective Action

members;

b.      A declaratory judgment that the practices complained of herein are unlawful under the

FLSA and the New York Labor Law;
          Case 1:18-cv-11905-AT Document 8 Filed 12/20/18 Page 19 of 20



c.     An injunction against Defendants and their officers, agents, successors, employees,

representatives, and any and all persons acting in concert with them, as provided by law, from

engaging in each of the unlawful practices, policies, and patterns set forth herein;

d.     A compensatory award of unpaid compensation, at the statutory overtime rate, due under

the FLSA and the New York Labor Law;

e.     Compensatory damages for failure to pay the minimum wage pursuant to the FLSA and

New York Labor Law;

f.     An award of liquidated damages as a result of Defendants’ willful failure to pay the

statutory minimum wage and overtime compensation pursuant to 29 U.S.C. § 216;

g.     Compensatory damages for failure to pay the “spread of hours” premiums required by

New York Labor Law;

h.     Damages for Defendants’ illegal retention of a portion of employee tips;

i.     Compensation for monies deducted from Plaintiff’s pay via unreimbursed expenses in

violation of New York Labor Law;

j.     Liquidated damages for Defendants’ New York Labor Law violations;

k.     Statutory damages for Defendants’ violation of the New York Wage Theft Prevention

Act;

l.     Back pay;

m.     Punitive damages;

n.     An award of prejudgment and postjudgment interest;

o.     An award of costs and expenses of this action together with reasonable attorneys’ and

expert fees; and
           Case 1:18-cv-11905-AT Document 8 Filed 12/20/18 Page 20 of 20



p.       Such other, further, and different relief as this Court deems just and proper.



Dated:          Flushing, New York
                December 18, 2018

                                               Hui Chen and Associates, P.L.L.C.

                                               _/s/ Hui Chen____________________
                                               By: Hui Chen, Esq.
                                               136-20 38th Ave., Suite 9E
                                               Flushing, NY 11354
                                               Tel: (718) 463-2666
                                               Email: hui.chen@alum.cardozo.yu.edu
                                               Attorneys for Plaintiff(s)
